United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-2422
                                     ___________

Larry Curtis Kerr,                        *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
United States of America,                 *     [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                              Submitted: June 10, 2002

                                   Filed: June 26, 2002
                                    ___________

Before WOLLMAN, RICHARD S. ARNOLD, and LOKEN, Circuit Judges.
                         ___________

PER CURIAM.

       Larry Curtis Kerr appeals from the district court’s1 dismissal of his petition for
relief under 28 U.S.C. § 2255. Kerr filed this petition more than one year after his
conviction became final, and thus it is outside the limitations period found in §
2255(1). Kerr contends that Apprendi v. New Jersey, 530 U.S. 466 (2000), created
a watershed rule of constitutional law that should be applied retroactively, thus
allowing him to file within one year of the date of that decision pursuant to § 2255(3).

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
In United States v. Moss, 252 F.3d 993, 997 (8th Cir. 2001), we held that Apprendi
should not be applied retroactively on collateral review. Kerr recognizes that Moss
bars his claim, but contends that we should revisit Moss because it was wrongly
decided. One panel of this court may not overrule another panel, and thus we are
bound by Moss. Jarrett v. United States, 266 F.3d 789, 791 (8th Cir. 2001); United
States v. Reynolds, 116 F.3d 328, 329 (8th Cir. 1997). Accordingly, the order of
dismissal is affirmed.

      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-